           Case 1:19-mj-11633-UA Document 36 Filed 06/08/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                                                          Protective Order

                 V.                                                                   19 Mag. 11633

 ARIKLEV,
 IVAN MAGIDOV, and
 JOHN NOVOA,

                             Defendants.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16, the Court

hereby finds and orders as follows :

       Disclosure Material. The Government will make disclosure to the defendants of

documents, objects and information, including electronically stored information ("ESI''), pursuant

to the Government's agreement to produce pre-indictment discovery materials in this case, Federal

Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government' s general obligation to

produce exculpatory and impeachment material in criminal cases, all of which will be referred to

herein as "disclosure material." The Government's disclosure material may include material that

(i) affects the privacy and confidentiality of individuals; (ii) would impede, if prematurely

disclosed, the Government's ongoing investigation of uncharged individuals; (iii) would risk

prejudicial pretrial publicity if publicly disseminated; and (iv) that is not authorized to be disclosed

to the public or disclosed beyond that which is necessary for the defense of this criminal case.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

        1. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel ("the defense") other than as set forth herein, and shall be used by the
          Case 1:19-mj-11633-UA Document 36 Filed 06/08/20 Page 2 of 6



defense solely for purposes of defending this action. The defense shall not post any disclosure

material on any Internet site or network site to which persons other than the parties hereto have

access, and shall not disclose any disclosure material to the media or any third party except as set

forth below.

       2. Disclosure material may be disclosed by counsel to:

            (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action; and

            (b) Prospective witnesses for purposes of defending this action.

        3. The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Court.

        4. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings

should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

        5. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later. If disclosure material is provided to any prospective witnesses, counsel shall make

reasonable efforts to seek the return or destruction of such materials.

        6. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material or the Government' s




                                                   2
             Case 1:19-mj-11633-UA Document 36 Filed 06/08/20 Page 3 of 6




ESI production. All such persons shall be subject to the tenns of this Order. Defense counsel shall

maintain a record of what information has been disclosed to which such persons.

             7. This Order places no restriction on a defendant's use or disclosure of ESI that originally

belonged to the defendant.

             8. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution, and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:
        GEOFFREYS.BE.Rl\.1AN
        United States Attorney


L. ..    F    /   ~                 -
oy :
       Jae R.
                'Tr
         \?{;Case 1:19-mj-11633-UA
                ~idde m~           -
       Assistant United States Attorney
                                                       lJate: 06/08/20
                                          Document 36 Filed       6/YlU Page 4 of 6




                                                         Date:   1,l~tw
                                                         Date:
       Clay Kaminsky, Esq.
       Counsel for Ivan Magidov


                                                         Date:
       Eric Breslin, Esq.
       Counsel for John Novoa

SO ORDERED:

Dated: New York,New York
       June _ , 2020

                                                  UNITED STATES MAGISTRATE JUDGE
                                                  SOUTHERN DISTRICT OF NEW YORK


                                                  3
          Case 1:19-mj-11633-UA Document 36 Filed 06/08/20 Page 5 of 6




ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall

maintain a record of what information has been disclosed to which such persons.

         7. This Order places no restriction on a defendant's use or disclosure ofESI that originally

belonged to the defendant.

         8. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution, and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

      GEOFFREY S. BERMAN
      United States Attorney



by:
         I~
      1a2R.$e man:                -
      Assistant United States Attorney
                                                          Date:      6/3/20




                                                          Date:




                                                          Date:    w! 1- /:2-D 2-b

                                                          Date:
      Eric Breslin, Esq.
      Counsel for John Novoa

SO ORDERED:

Dated: New York, New York
       June_, 2020

                                                   UNITED STATES MAGISTRATE JUDGE
                                                   SOUTHERN DISTRICT OF NEW YORK


                                                  3
            Case 1:19-mj-11633-UA Document 36 Filed 06/08/20 Page 6 of 6




ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall

maintain a record of what information has been disclosed to which such persons.

         7. This Order places no restriction on a defendant's use or disclosure of ESI that originally

belonged to the defendant.

         8. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution, and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

      GEOFFREY S. BERMAN
      United States Attorney


by:   1aVo:~-·.__. __
      Assistant United States Attorney
                                                           Date:      6/3/20




                                                           Date:
      Alan Vinegrad, Esq.
      Counsel for Arik Lev


                                                           Date:
      Clay Kaminsky, Esq.
      Counsel for [van Magidov


                                                           Date:
      Eric Breslin, E .
      Counsel for John Novoa
                                                                     I I
SO ORDERED:

Dated: New York, New York
       June_§_, 2020

                                                    UNITED STATES MAGISTRATE JUDGE
                                                    SOUTHERN DISTRICT OF NEW YORK


                                                   3
